Motion Granted; Dismissed and Memorandum Opinion filed January 8, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00864-CV

             IN THE ESTATE OF ODEAN JONES, DECEASED


                On Appeal from the County Court at Law No. 3
                          Fort Bend County, Texas
                   Trial Court Cause No. 04-CPR-18318A


               MEMORANDUM                        OPINION
      This is an appeal from judgment declaring heirship signed August 20, 2012.
On December 21, 2012, appellant, John Wilson, Administrator of the Estate of
Renita Jones, filed an unopposed motion to dismiss the appeal because the case has
been settled. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                     PER CURIAM

Panel consists of Justices Christopher, Jamison, and McCally.